Quicksilver Resources Inc.
 
2012 Executive Bonus Plan
 
Section 1.   Eligibility:  This 2012 Executive Bonus Plan (the “Plan”) provides
for awards of incentive bonuses to executive and other officers of Quicksilver
Resources Inc. (the “Company”).  Only executive officers of the Company
designated by the Compensation Committee (“Executive Officers”) or other
officers of the Company designated by the Chief Executive Officer
(“Non-Executive Officers” and, together with the Executive Officers,
“Participants”) are eligible to participate in the Plan.
 
The criteria for determining bonuses under the Plan, including performance
measures and target incentive amounts, will be established by the Compensation
Committee for Participants who are Executive Officers and by the Chief Executive
Officer for Participants who are Non-Executive Officers.  A Participant may be
granted a Cash Bonus Award, an Equity Bonus Award, or a combination thereof.
 
Any Equity Bonus Award will be granted pursuant to the Company’s Fourth Amended
and Restated 2006 Equity Plan, as may be amended (the “Equity Plan”), and is
subject to the terms and conditions thereof.
 
Except as provided below, in order to receive a bonus under the Plan, a
Participant must be an active, full-time employee on the date bonuses are paid
hereunder.  The incentive bonus of a Participant (i) newly hired during the Plan
Year or (ii) promoted during the Plan Year who, prior to such promotion, was not
a Participant will be pro-rated based on the number of calendar days in the Plan
Year that he or she participates in the Plan.  The incentive bonus of a
Participant promoted during the Plan Year who, prior to such promotion, was a
Participant will be (x) for the portion of such Plan Year prior to the date of
the promotion, pro-rated based on the number of calendar days in the Plan Year
that he or she participated in the Plan prior to the date of the promotion and,
(y) for the portion of such Plan Year beginning on the date of such promotion,
pro-rated based on the number of calendar days in the Plan Year that he or she
participated in the Plan on and subsequent to the date of the promotion.
 
If an eligible Participant dies or becomes disabled and unable to work during
the Plan Year, a pro-rated award based on the number of calendar days in the
Plan Year that he or she participated in the Plan before his or her death or
disability and determined at the actual level of achievement of the Quantitative
Performance Levels will be paid to the Participant or his or her beneficiary at
the same time and in the same manner as awards for the Plan Year are paid to
other Participants; provided, however, that notwithstanding any provision of the
Plan to the contrary, an Equity Bonus Award will be paid in the form of a lump
sum cash payment rather than in the form of Restricted Shares or Restricted
Stock Units.  The Participant’s beneficiary under the Plan will be the
beneficiary designated under the Company’s group life insurance plan.  If no
such beneficiary has been designated, the award will be paid to the
Participant’s estate.
 
Section 2.   Definitions:
 
Board:  The Board of Directors of the Company.
 
Budget:  The performance levels for Quantitative Performance Measures, as set
forth in Table 1, against which the Quantitative Performance Levels achieved for
the Plan Year are measured.
 
Cash Bonus Award:  An incentive bonus award granted to an eligible Participant
pursuant to the Plan that is paid in a lump sum cash payment.
 
Cash Flow from Operations:  The Company’s Cash Flow from Operations for the Plan
Year, as determined in accordance with generally accepted accounting principles.
 
Change in Control:  The occurrence of any of the following events:
 
(i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) is or becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the
combined voting power of the then-outstanding Voting Stock of the Company;
provided, however, that the following acquisitions will not constitute a Change
in Control:  (A) any acquisition of Voting Stock of the Company directly from
the Company that is approved by a majority of the Incumbent Directors; (B) any
acquisition of Voting Stock of the Company by the Company or any subsidiary of
the Company; (C) any acquisition of Voting Stock of the Company by the trustee
or other fiduciary holding securities under any employee benefit plan (or
related trust) sponsored or maintained by the Company or any subsidiary of the
Company; and (D) any acquisition of Voting Stock of the Company by Mercury
Exploration Company, Quicksilver Energy, L.P., The Discovery Fund, Pennsylvania
Avenue Limited Partnership, Pennsylvania Management Company, the estate of Frank
Darden, Lucy Darden, Anne Darden Self, Glenn Darden or Thomas Darden, or their
respective successors, assigns, designees, heirs, beneficiaries, trusts, estates
or controlled affiliates;
 
(ii) a majority of the Board ceases to be comprised of Incumbent Directors; or
 
(iii) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the consolidated assets of the
Company (each, a “Business Combination Transaction”) immediately after which the
Voting Stock of the Company outstanding immediately prior to such Business
Combination Transaction does not continue to represent (either by remaining
outstanding or by being converted into Voting Stock of the entity surviving,
resulting from, or succeeding to all or substantially all of the Company’s
consolidated assets as a result of such Business Combination Transaction or any
parent of such entity) at least 50% of the combined voting power of the then
outstanding shares of Voting Stock of (A) the entity surviving, resulting from,
or succeeding to all or substantially all of the Company’s consolidated assets
as a result of, such Business Combination Transaction or (B) any parent of any
such entity (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries).
 
Chief Executive Officer:  The Chief Executive Officer of the Company.
 
Compensation Committee:  The Compensation Committee of the Board.
 
Earnings Per Share or EPS:  The Company’s fully diluted Earnings Per Share as
set forth in the Company’s Consolidated Statement of Earnings for the Plan Year,
as determined in accordance with generally accepted accounting principles.
 
Equity Bonus Award:  An incentive bonus award granted to an eligible Participant
pursuant to the Plan that is denominated in a dollar amount but that is paid by
a grant of Restricted Shares or Restricted Stock Units, vesting in installments
of 33 1/3% on each of the first three anniversaries of the date of grant of such
Restricted Shares or Restricted Stock Units.  The number of Restricted Shares or
Restricted Stock Units granted will be equal to the dollar amount of the award
earned under the Plan divided by the Market Value per Share (within the meaning
of the Equity Plan) on the date of grant.
 
Exchange Act:  The Securities Exchange Act of 1934, as amended.
 
Incumbent Directors:  The individuals who, as of the date the Plan is adopted,
are directors of the Company and any individual becoming a director subsequent
to the date hereof whose election, nomination for election by the Company’s
stockholders, or appointment, was approved by a vote of a majority of the
then-Incumbent Directors (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination).
 
Participant:  An Executive Officer designated by the Compensation Committee or a
Non-Executive Officer designated by the Chief Executive Officer as eligible to
participate in the Plan.
 
Plan Year:  January 1, 2012 through December 31, 2012.
 
Production:  The Company’s net production for the Plan Year as set forth in the
Company’s audited financial statements.
 
Qualitative Performance Measures:  Those objective and subjective factors that
the Compensation Committee or the Chief Executive Officer may, in their
discretion, consider in determining each eligible Participant’s
award.  Qualitative Performance Measures may include such factors as the Chief
Executive Officer’s recommendation with respect to an Executive Officer’s
potential award, the Board’s recommendation with respect to the Chief Executive
Officer’s potential award and such other factors as the Compensation Committee
or the Chief Executive Officer may elect to consider in their discretion.
 
Quantitative Performance Levels:  The performance levels achieved for the Plan
Year with respect to Quantitative Performance Measures.
 
Quantitative Performance Measures:  Cash Flow from Operations, Earnings Per
Share, Production and Reserves.
 
Reserves:  The Company’s proved reserves, net of revision and production, as of
the end of the Plan Year, as set forth in the official report prepared by the
independent petroleum engineers engaged by the Company for such purpose.
 
Restricted Shares: A grant of “Restricted Shares” within the meaning of and
pursuant to the Equity Plan.
 
Restricted Stock Units:  A grant of “Restricted Stock Units” within the meaning
of and pursuant to the Equity Plan.
 
Target Incentive:  The unadjusted bonus a Participant would earn under an award
if each Quantitative Performance Measure is achieved at a Quantitative
Performance Level equal to 100% of Budget.  A Target Incentive is calculated by
multiplying the Participant’s base salary earned during the Plan Year by the
Participant’s Target Percent of Base Pay with respect to such award; provided
that if the Participant’s base salary or Target Percent of Base Pay is altered
during the Plan Year due to a promotion, such Participant’s Target Incentive
will be separately calculated for the portions of the Plan Year (i) prior to the
date of the promotion and (ii) on and subsequent to the date of the promotion
based on the Participant’s base salary and Target Percent of Base Pay during the
respective portion of the Plan Year.
 
Target Percent of Base Pay:  A percentage of base salary assigned to each
eligible Participant by the Compensation Committee or the Chief Executive
Officer, as applicable, with respect to each award granted under the Plan.
 
Voting Stock:  The securities entitled to vote generally in the election of
directors or persons who serve similar functions.
 
Weighting Factor:  The weighting percentage assigned to each Quantitative
Performance Measure, as set forth in Table 1.
 
Section 3.   Calculation of Awards:  With respect to each Quantitative
Performance Measure, a Participant’s Target Incentive for each award is
multiplied by the applicable “Percent Target Awarded” value corresponding to the
Quantitative Performance Level set forth in Table 1 for that Quantitative
Performance Measure and further multiplied by the Weighting Factor applicable to
that Quantitative Performance Measure.  The resulting products for each
Quantitative Performance Measure are then summed to obtain a Participant’s
potential award or awards.  The Compensation Committee (with respect to
Executive Officers) or the Chief Executive Officer (with respect to
Non-Executive Officers) may, in their discretion, adjust a Participant’s
potential award or awards upward or downward based on consideration of
Qualitative Performance Measures; provided, however, that any such adjustment,
whether upward or downward, will be limited to 50% of an amount equal to such
sum; provided, further, that in no event will a Participant earn more than the
amount that the Participant would have achieved had each Quantitative
Performance Measure been achieved at a Quantitative Performance Level equal to
120% or greater of Budget.
 
If the Compensation Committee (with respect to Executive Officers) or the Chief
Executive Officer (with respect to Non-Executive Officers) determines that, as a
result of a change in the business, operations, corporate structure or capital
structure of the Company, or the manner in which the Company conducts its
business, or any other events or circumstances, the Quantitative Performance
Measures or corresponding Percent Target Awarded values are no longer suitable,
the Compensation Committee or the Chief Executive Officer, as applicable, may in
its or his discretion modify such Quantitative Performance Measures or
percentages or the related minimum acceptable level of achievement, in whole or
in part, with respect to the Plan Year as it or he deems appropriate and
equitable.
 
Section 4.   Approval and Payment of Awards:  Upon completion of the annual
audit by the Company’s independent auditors of the results of the Company’s
operations for the Plan Year or at an earlier date determined by the
Compensation Committee, the Compensation Committee (with respect to Executive
Officers) and the Chief Executive Officer (with respect to Non-Executive
Officers) will acknowledge the extent to which the Quantitative Performance
Levels for the Plan Year were achieved and determine the award or awards payable
to each eligible Participant.  Payment of each Cash Bonus Award will be made in
a lump sum payment in cash, and will be made no later than March 15 following
the end of the Plan Year.  Restricted Shares or Restricted Stock Units granted
in payment of Equity Bonus Awards will be granted no later than March 15
following the end of the Plan Year.  The Company may deduct from any award such
amounts as may be required to be withheld under any federal, state or local tax
laws.  It is the Company’s intention that any bonus awarded under the Plan will
not constitute a deferral of compensation within the meaning of Section 409A of
the Code.
 
Section 5.   Change in Control:  If a Change in Control occurs during the Plan
Year, the award payable to each eligible Participant for the Plan Year will be
determined at the highest level of achievement of the Quantitative Performance
Levels, without regard to actual performance and without proration for less than
a full Plan Year.  The awards will be paid following the Change in Control and
in no event later than 30 days after the date of an event which results in a
Change in Control.  Notwithstanding any provision of the Plan to the contrary,
if a Change in Control occurs during the Plan Year, each Equity Bonus Award will
be paid in the form of a lump sum cash payment rather than in the form of
Restricted Shares or Restricted Stock Units.
 
Section 6.   No Contract:  The Plan is not and will not be construed as an
employment contract or as a promise or contract to pay awards to eligible
Participants or their beneficiaries.  The Plan does not confer upon any eligible
Participant any right with respect to continuance of employment or other service
with the Company or any subsidiary, nor will it interfere in any way with any
right the Company or any subsidiary would otherwise have to terminate such
person’s employment or other service at any time.  The Plan will be approved by
the Compensation Committee and the Chief Executive Officer and may be amended
from time to time by the Compensation Committee without notice; provided that
the Chief Executive Officer may modify the Weighting Factors, Quantitative
Performance Measures, and Percent Target Awarded criteria set forth in Table 1
with respect to Participants who are Non-Executive Officers.  No eligible
Participant or beneficiary may sell, assign, transfer, discount or pledge as
collateral for a loan, or otherwise anticipate any right to payment of an award
under the Plan.
 
Section 7.   Administration of the Plan:  The Compensation Committee or, with
respect to an award to a Non-Executive Officer, the Chief Executive Officer, has
the full authority and discretion to administer the Plan and to take any action
that is necessary or advisable in connection with the administration of the
Plan, including without limitation the authority and discretion to interpret and
construe any provision of the Plan or of any agreement, notification or document
evidencing an award of an incentive bonus.  A majority of the Compensation
Committee will constitute a quorum, and the action of the members of the
Compensation Committee present at any meeting at which a quorum is present, or
acts unanimously approved in writing, will be the acts of the Compensation
Committee.  The interpretation and construction by the Compensation Committee or
the Chief Executive Officer of any such provision and any determination by the
Compensation Committee or the Chief Executive Officer pursuant to any provision
of the Plan or of any such agreement, notification or document will be final and
conclusive.  Neither the Chief Executive Officer nor any member of the
Compensation Committee will be liable for any such action or determination.
 
Section 8.   Governing Law:  The Plan, all awards and all actions taken under
the Plan will be governed in all respects in accordance with the laws of the
State of Texas, including without limitation, the Texas statute of limitations,
but without giving effect to the principles of conflicts of laws of such State;
provided, however, that to the extent an award is made pursuant to the Equity
Plan, it will be governed in all respects in accordance with the laws of the
State of Delaware.
 
Section 9.   Limitation on Payment of Benefits:  Notwithstanding any provision
of the Plan to the contrary, if a Participant participates in the Company’s
Amended and Restated Executive Change in Control Retention Incentive Plan, as
amended from time to time (the “Executive Retention Plan”) and any amount to be
paid or provided under the Plan to such Participant would be an “Excess
Parachute Payment,” within the meaning of Section 280G of the Code, then the
payments to be paid or provided under the Plan will be treated in accordance
with such Executive Retention Plan.  If any Participant does not participate in
the Executive Retention Plan and any amount to be paid or provided under the
Plan to such Participant would be an Excess Parachute Payment but for the
application of this sentence, then the payments to be paid or provided under the
Plan will be reduced to the minimum extent necessary (but in no event to less
than zero) so that no portion of any such payment, as so reduced, constitutes an
Excess Parachute Payment; provided, however, that the foregoing reduction will
be made only if and to the extent that such reduction would result in an
increase in the aggregate payment to be provided, determined on an after-tax
basis (taking into account the excise tax imposed pursuant to Section 4999 of
the Code, any tax imposed by any comparable provision of state law, and any
applicable federal, state and local income and employment taxes).  Whether
requested by an eligible Participant or the Company, the determination of
whether any reduction in such payments to be provided under the Plan or
otherwise is required pursuant to the preceding sentence will be made at the
expense of the Company by the Company’s independent accountants in effect prior
to the Change in Control.  The fact that the Participant’s right to payments may
be reduced by reason of the limitations contained in this Section 9 will not of
itself limit or otherwise affect any other rights of the Participant other than
pursuant to the Plan.
 
 
 
 
 
Table 1

QUICKSILVER RESOURCES INC.
 
2012 EXECUTIVE BONUS PLAN
 
I.           Quantitative Performance Measures and Weighting Factors
 
Quantitative Performance Measure
Weighting Factor
   
Cash Flow from Operations
25%
Earnings Per Share (EPS)
25%
Production
25%
Reserves
25%



 
II.           Performance Levels Attained and Determination of Awards
 
Quantitative
Performance Levels1
 
Percent Target Awarded
 
120% of Budget or greater
200.00%
 
119% of Budget
175.00%
 
118% of Budget
175.00%
 
117% of Budget
175.00%
 
116% of Budget
175.00%
 
115% of Budget
175.00%
 
114% of Budget
150.00%
 
113% of Budget
150.00%
 
112% of Budget
150.00%
 
111% of Budget
150.00%
 
110% of Budget
150.00%
 
109% of Budget
125.00%
 
108% of Budget
125.00%
 
107% of Budget
125.00%
 
106% of Budget
125.00%
 
105% of Budget
125.00%
 
104% of Budget
100.00%
 
103% of Budget
100.00%
 
102% of Budget
100.00%
 
101% of Budget
100.00%
 
100% of Budget
100.00%
 
99% of Budget
90.00%
 
98% of Budget
90.00%
 
97% of Budget
90.00%
 
96% of Budget
90.00%
 
95% of Budget
90.00%
 
94% of Budget
80.00%
 
93% of Budget
80.00%
 
92% of Budget
80.00%
 
91% of Budget
80.00%
 
90% of Budget
80.00%
 
89% of Budget
70.00%
 
88% of Budget
70.00%
 
87% of Budget
70.00%
 
86% of Budget
70.00%
 
85% of Budget
70.00%
 
84% of Budget
60.00%
 
83% of Budget
60.00%
 
82% of Budget
60.00%
 
81% of Budget
60.00%
 
80% of Budget
60.00%
 
Less than 80% but more than 50% of Budget
50.00%
 
50% of Budget or below
25.00%2
       

“Budget” represents (i) with respect to Cash Flow from Operations, Earnings per
Share and Production, the applicable performance measure budgeted for the Plan
Year in the Company’s 2012 Budget approved by the Board on January 30, 2012 and
(ii) with respect to Reserves, the performance goals established by the
Compensation Committee for purposes of the Plan on April 13, 2012.
 
The Quantitative Performance Levels for the Plan Year will be calculated so as
to exclude the effects of any extraordinary or nonrecurring events (including
any material restructuring charges, financial or otherwise), or any changes in
accounting principles, acquisitions or divestitures, and may be adjusted as
otherwise permitted by the Equity Plan.
 





--------------------------------------------------------------------------------

 
1 Actual performance will be rounded to the closest whole percentage of Budget
to determine the Quantitative Performance Level attained.
 
2 The Percent Target Awarded for a Quantitative Performance Level less than 50%
of Budget may be any percent from 0 to 25%, at the discretion of the
Compensation Committee with respect to Executive Officers and at the discretion
of the Chief Executive Officer with respect to Non-Executive Officers.

